1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a transponder (claim 1 and dependents), a method for authenticating (claim 9 and dependents) and a method for programming (claim 21 and dependents).  These limitations under their broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting “memory”, “transceiver” (claim 1), “transponder”, “radio signal”, and “scanner” (claim 9), and memory (claim 21), nothing in the claim elements preclude the steps from practically being performed in the mind, as the claims encompass a user performing such steps, aside from their implementation using generic computer components.  The mere nominal recitation of computer components does not take the claim limitation out of the mental process grouping.   
This judicial exception is not integrated into a practical application because the additional limitations are recited at a high level of generality and thus are no more than mere instructions to apply the exception using generic computer components.  Accordingly this does not integrate the 
The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 	The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
Further, the examiner notes that the limitations drawn to the signature, analogous to encryption is generically cited, and in order to not be a mental step the limitations should be involving “… a several-step manipulation of data…”, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)).  The dependent claims are rejected at least based on their dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The dependent claims recite the term “telegram” which is vague/ indefinite as it is used in the claim.  For purposes of examination the Examiner will interpret it as merely data.  Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “telegram” in the independent claim is used by the claim to mean some specific type of data, while the accepted meaning is “a message sent by telegraph and then delivered in written or printed form.” The term is indefinite because the specification does not clearly redefine the term. The dependent claims are rejected at least based on their dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro et al. (US 20180129835) in view of Rehman (US 20080303667).
Re claim 1, Yoshiro teaches a transponder with an RF transceiver and a memory storing a telegram and a unique physical id (paragraph [0034] +, [0037] +, claim 1+, FIG. 1+).  
Yoshiro is silent to a field programmable memory comprising a signature generated with a default telegram, the signature being transmitted by the transponder upon receipt of a memory read signal.
Rehman teaches such limitations via the storing of a first signature that is generated for a tag based on a first identifier and a public key (paragraph [0014] + and FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 9, the limitations have been discussed above wherein the signature is authenticated based on the default telegram being used.
Re claim 21, the limitations have been discussed above.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over barbaric et al. (US 9911018) in view of Dumbauld et al. (US 20150317899)..
Re claim 1, Barbaric et al. teaches an RFID transponder with a transceiver a transceiver and a signature for authentication (FIG. 1+ and col 5, lines 12+).
Barbaric is silent to a default telegram as recited.

Prior to the effective filing date it would have been obvious to combine the teachings for authenticating/ security.
Re claim 2, a UID has been discussed above.
Re claim 3, both the CRC (telegram) and UID are used as discussed above.
Re claim 4, UID are read from transponders as known in the art. 
Re claim 5, the Examiner notes that the “type of data” is not patentably distinguishing.  As the prior art teaches a telegram, the Examiner notes that the type of data is an obvious matter of design variant/ system constraints absent a functional relationship with the substrate.
Re claim 6, though silent to ISO 11784/11785 the Examiner notes that ISO standards are known and conventional in the art and it would have been obvious to apply the above teachings to such an intended use, with expected results of security/ authentication.  
Re claim 7, though silent, passive transponders are an obvious expedient in the art for reduce cost/ complexity for not having a power supply.
Re claim 8, the Examiner notes that using the transponder in a collar tag is an intended use of the device which is not patentable.  IT would have been obvious to use for a collar tag for such animal based inventory/ tracking applications as known in the art.
Re claim 9, the limitations have been discussed above where data is read by the tag, the signature is computationally authenticated based on the default telegram in that the signature is verified, and the signature is based at least on part on the telegram.

Re claim11, the limitations have been discussed above.
Re claim 12, paragraph [0030] + of Dumbauld et al. teaches getting the CRC before comparing, which is interpreted as before the signature.
Re claim 13, the CRC being fetched can read on such limitations.
Re claims 14-15, the signature is transmitted as part of the verification/ authentication. 
Re claim 16, the limitations have been discussed above.
Re claim 17, as discussed above the transponder is verified via the signature comparison.
Re claim 18 the Examiner notes that such limitations have been discussed above re claim 6.
Re claim 19-20, though silent to the transponder being within an animal, the Examiner notes that transponders have different uses in different environment.  Identifying animals/ livestock/ products etc. are one of the many well known uses in order to identify and keep track and thus one would have been motivated to try for such expected results.
Re claim 21-24, the limitations have been discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887